DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claims 1 and 9-10 rejected under 35 U.S.C. 101 (Prong One of Step 2A) that the independent claims recites elements that clearly goes beyond grouping financial transactions through mental processing of mathematical formulas or equations because the independent claims are directed to the concept of reducing magnitude of transactions flowing through a network as described in applicant’s Specification in paragraph [0022] that the magnitude of the summed value of transactions flowing between all the bank in the network is minimized; which in turn, minimizes the denominator of the LER and hence maximizes the efficiency of the system; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, as the minimizing of the magnitude of the summed value of transaction flow between all the banks in the network appears to be accomplished via the “flow norm” mathematical formula/equation and the maximizing of the efficiency of the system appears to be accomplish in relation to the “flow norm” mathematical formula/equation and the LER mathematical formula/equation, the above claimed feature falls under the abstract idea of mathematical formulas or equations, and the claims as a whole, falls under fundamental economic practice or principle to group financial transactions through mental processing of mathematical formulas or equations.

In response to applicant’s arguments with regard to the independent claims 1 and 9-10 rejected under 35 U.S.C. 101 (Prong Two of Step 2A) that the independent claim limitations are not simply reciting the steps of a mathematical formula or equation and the problem being solved is not directed to simply grouping transfers because optimization process of the present claims: 1) reduces a computational burden of grouping electronic value transfers; 2) minimizes a difference between first and second electronic stores of value held by each of the parties; 3) minimizes a magnitude of a summed value of transactions flowing between the plurality of parties (e.g., all of the banks in the network); and 4) maximizes an efficiency of the network. As efficient transfers of electronic value are transfers which, where possible, result in a low amount of fluctuation in the electronic store of value associated with each party (thereby reducing the uncertainty of each party in the amount of value they must electronically store at any given time) (in Applicant’s Specification at paragraph [0011]) and the transactions efficiently “reduces the fluctuation in the reserve of each bank and allows banks to safely have a smaller reserve than would otherwise be possible” (in Applicant’s Specification at paragraph [0012]); applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, in relation to the examiner’s above clarification, the optimization process that provides the reduction of computational burden, minimizes differences between electronic stores of values held, minimized magnitude of summed value of transactions and maximizing efficiency of the network appears to falls under the abstract ideal of mathematical formulas or equations as it is accomplished through linear algebra formula/equation (applicant’s Specification, paragraph [0035]). Additionally, the grouping of transfers appears to be accomplished via the optimization process, wherein the optimization process appears to be accomplished via mathematical formula/equation. Therefore, the claims as a whole, falls under fundamental economic practice or principle to group financial transactions through mental processing of mathematical formulas or equations

In response to applicant’s arguments with regard to the independent claims 1 and 9-10 rejected under 35 U.S.C. 101 (Step 2B) that it is not “well-understood, routine, conventional activity” to minimize a magnitude of transactions flowing between parties in the manner claimed in order to reduce the computational burden of such processing, reduces the fluctuation in the reserve of each party, and maximize an efficiency of the network because processing of electronic stores of value to be transferred between many different parties many times every day efficiently is a computationally intensive task, and aside from being computationally intensive, the present claims recite an optimization process that includes reducing a computational burden of grouping electronic value transfers by selecting a portion of the electronic value transfers for determining the net electronic value transfers indicated by a matrix so as to minimize a difference between first and second electronic stores of value held by each of the parties. The present claims further recite that the selected portion of the electronic value transfers is output to a transfer processing device for processing by the transfer processing device so as to minimize a magnitude of a summed value of transactions flowing between the plurality of parties and maximize and efficiency of the network; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, in relation to the examiner’s previous clarifications, as the optimization process that reduces the computational burden of grouping electronic value transfers, minimizes a magnitude of a summed value of transactions flowing between the plurality of parties, and maximizes efficiency of the network appears to be resulted from matrix of a linear algebra formula/equation, the claimed features would fall under fundamental economic practice or principle to group financial transactions through mental processing of mathematical formulas or equations. Additionally, the integration of the abstract idea into a practical application with the addition of processing system with transfer processing device amount to no more than applying the exception to a generic device, as there appears to have no special modification to a generic transfer processing device; therefore, the transfer processing device does not appear to include an inventive concept.

I. REJECTIONS BASED ON 35 USC 101
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1-10 are directed to a system, method or product, which are one of the statutory categories of invention (Step 1: YES).

The method of claim 1 is identified as the claim that represent the claimed invention for analysis, and is similar to data processing apparatus of claim 9 and non-transitory storage medium storing a program of claim 10. Claim 1 recites the limitations of:

1. A data processing method comprising:
recording a plurality of electronic value transfers occurring between a plurality of parties via a network;
performing an optimisation process on a matrix indicative of a value of each of net electronic value transfers between each of the parties, wherein the matrix is indicative of a relationship between a first electronic store of value held by each of the parties before execution of the net electronic value transfers and a second electronic store of value held by each of the parties after execution of the net electronic value transfers, and
the optimisation process comprises reducing a computational burden of grouping the electronic value transfers by selecting a portion of the electronic value transfers for determining the net electronic value transfers indicated by the matrix so as to minimise a difference between the first and second electronic stores of value held by each of the parties; and
outputting the selected portion of the electronic value transfers to a transfer processing device for processing by the transfer processing device so as to: minimize a magnitude of a summed value of transactions flowing between the plurality of parties; and 
maximize an efficiency of the network.

The above claimed limitations, under their broadest reasonable interpretation, cover performance of the limitations as a fundamental economic practice or principle to group financial transactions through mental processing of mathematical formulas or equations for commercial interactions. If a claim limitation, under its broadest reasonable interpretations, cover performance of the limitations as a fundamental economic practice or principle to group financial transactions through mental processing of mathematical formulas or equations for commercial interactions then it falls within the “Mathematical Concepts”, “Certain method of Organizing Human Activity” and “Mental Process” grouping of abstract idea. Therefore, claims 9-10 are also abstract for similar reasons. (Step 2A-Prong 1: Yes. The claims are abstract)

The judicial exception is not integrated into a practical application. The claims as presented do not recite any special hardware features. As the recited transfer processing device and network appears to be a generic data transferring component and network architecture for communicating processed data; therefore, the addition of a generic device do not integrate the abstract idea into a practical application as it does not impose any meaningful limits on practicing the abstract idea, as it essentially add the words “apply it” (or an equivalent) to the judicial exception (Step 2A-Prong 2: NO, The claim does not recited additional element that integrate the judicial exception into a practical application)

The claims does not include additional element that are sufficient to amount to significantly more that the judicial exception. As discussed above with regard to the integration of the abstract idea into a practical application, as the addition of the transfer processing device and network amount to no more than applying the exception to a generic device and network architecture, as there appears to have no special modification to a generic transfer processing device and network architecture; therefore, the transfer processing device does not appear to include an inventive concept. (Step 2B: NO. The claim do not provide significant more)

As per claims 2-8, dependent claims 2-8 further defined the abstract idea that is present in independent claim 1 and thus correspond to “Mathematical Concepts”, “Certain method of Organizing Human Activity” and “Mental Process”, and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrated the abstract idea into practical application or are sufficient amount to significantly more than the judicial exception. Therefore, claims 2-8 are directed to an abstract idea. 

II. PERTINENT RELATED PRIOR ART NOT RELIED UPON
Pessin (US Pub.: 2003/0182230): discloses financial transactions where program module aggregate all available transaction amounts for a user/account in order to net the amounts/optimize activity before passing the data accordingly.
Shishkov et al. (US Pub.: 2014/0244498): discloses displaying total amount of financial transactions having a negative or positive value depending on whether there was a net transfer or net intake of funds.

III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-10 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        June 11, 2022